Per Curiam. —
Action was brought to recover on an insurance policy. At the conclusion of the plaintiff’s testimony, the defendant challenged the sufficiency of the testimony and moved the court for a nonsuit, which motion was sustained, and the cause dismissed at plaintiff’s cost, to which orders and judgment the plaintiff excepted and his exception was duly allowed. No question is raised upon the pleadings, and no statement of facts is brought to this court. This court is therefore not in a position to review the rulings or decisions of the trial court.
The judgment is affirmed.